Case 1:20-cv-08664-GBD Document 12 Filed 02/03/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee eee ew ee ee eee ee ee ee ee Be Pt eee xX
DONNA HEDGES, on behalf of herself and all :
other persons similarly situated, :
Plaintiff, :
“against- 20 Civ. 8664 (GBD)
SAINT FRANCIS UNIVERSITY, :
Defendant. :
a a nn x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle on
all issues in this matter, the Clerk of Court is hereby ORDERED to close the above-captioned
action, without prejudice to restoring the action to this Court’s docket if an application to restore
is made within thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: February 3, 2021
New York, New York

SO ORDERED.

Dn, 2 Dmal

CHORE B. DANIELS

ited States District Judge

 

 

 
